PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 8,325,337
Issue Date: December 04, 2012
Application No. 12/668,844
Filed: August 19, 2010
For: TIME RESOLVED RAMAN SPECTROSCOPY
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed June 23, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7½ year maintenance fee by December 04, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The 7 ½ year small entity maintenance fee in the amount of $1,880 has been charged to the deposit account as authorized in the petition.

Applicant should note 37 CFR 1.378(b) requires a statement that “the delay in payment of the maintenance fee was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.378(b)(3), the statement will be construed as the statement required by 37 CFR 1.378(b)(3).   If this is an incorrect reading of the statement appearing in the petition, petitioner must promptly notify the Office.  

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.








/JOANNE L BURKE/Lead Paralegal Specialist, OPET